UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 2946 Dreyfus Municipal Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 5/31/12 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 19 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 23 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 31 Important Tax Information 32 Board Members Information 35 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Municipal Money Market Fund, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this annual report for Dreyfus Municipal Money Market Fund, Inc., covering the 12-month period from June 1, 2011, through May 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. financial markets generally rebounded for most of the reporting period before weakening again in the spring of 2012 due to a resurgent sovereign debt crisis in Europe and disappointing economic data in the United States.These developments created a risk-on/risk-off investment climate in which market sentiment shifted rapidly between optimism and caution. In contrast, yields of money market instruments remained stable near historical lows, as an aggressively accommodative monetary policy from the Federal Reserve Board prevented yields from rising or falling appreciably in light of changing economic news. Despite recently troubling headlines, we believe that U.S. economic trends remain favorable, as evidenced by signs of strength in some of the domestic economys more economically sensitive areas. On the other hand, net exports may prove to be a slight drag on domestic growth since the economy in the United States is stronger than in many of its trading partners. On the whole, we expect near-trend growth in the U.S. economy for the remainder of 2012. As always, we encourage you to discuss our observations with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation June 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2011, through May 31, 2012, as provided by Colleen Meehan, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended May 31, 2012, Dreyfus Municipal Money Market Fund produced a yield of 0.03%.Taking into account the effects of compounding, the fund produced an effective yield of 0.03%. 1 The U.S. economic recovery proved erratic during the reporting period, but yields of tax-exempt money market instruments remained stable near zero percent as the Federal Reserve Board (the “Fed”) left short-term interest rates unchanged at historically low levels. The Fund’s Investment Approach The fund seeks as high a level of current income exempt from federal income tax as is consistent with the preservation of capital and the maintenance of liquidity. In pursuing this objective, we employ two primary strategies. First, we normally attempt to add value by investing substantially all of the fund’s net assets in high-quality short-term municipal obligations throughout the United States and its territories that provide income exempt from federal personal income tax. Second, we actively manage the fund’s average maturity based on our anticipation of supply-and-demand changes in the short-term municipal marketplace and interest-rate cycles while anticipating liquidity needs. For example, if we expect an increase in short-term supply, we may decrease the average maturity of the fund, which could enable us to take advantage of opportunities when short-term supply increases. Generally, yields tend to rise when there is an increase in new-issue supply competing for investor interest. New securities are generally issued with maturities in the one-year range, which in turn may lengthen the fund’s average maturity if purchased. If we anticipate limited new-issue supply, we may then look to extend the fund’s average maturity to maintain then-current yields for as long as we believe practical.At other times, we The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) try to maintain an average maturity that reflects our view of short-term interest-rate trends and future supply-and-demand considerations. Economic Sentiment Shifted, but Yields Remained Low The reporting period began amid heightened volatility in most financial markets, as investors responded nervously to a sovereign debt crisis in Europe, disappointing U.S. economic data and a contentious political debate regarding government spending and borrowing that culminated in the unprecedented downgrade of long-term U.S. debt securities by a major bond rating agency. The macroeconomic picture brightened in the fall when the European Union appeared to take credible steps to address the region’s problems and the U.S. unemployment rate dropped sharply. However, disappointing U.S. economic news and renewed concerns in Europe in the spring of 2012 reduced expectations for a more robust recovery. Despite these changes in the economic outlook, the Fed maintained the policy stance it first established in December 2008, leaving the overnight federal funds rate in a range between 0% and 0.25%, and municipal money market yields remained near zero percent throughout the reporting period. Demand for municipal money market instruments proved robust during the reporting period. Narrow yield differences along the market’s maturity range and attractive after-tax yields compared to taxable money market instruments attracted individual investors as well as institutions that typically participate in taxable and longer-term bond markets. Consequently, yields of variable-rate demand notes (VRDNs) remained in a relatively narrow trading range. Meanwhile, the supply of newly issued tax-exempt money market instruments remained relatively steady as highly rated banks filled a gap left by struggling European financial institutions in issuing the letters of credit that typically backVRDNs. Variable rate demand note issues previously backed by European bank letters of credit have been successfully remarketed with new letters of credit provided by tier one banks.The current low rate environment and flat yield curve has provided municipal issuers with the opportunity to fix out their debt, taking advantage of the decreased costs of funding. 4 From a credit-quality perspective, state general funds have achieved several consecutive quarters of growth in personal income tax and sales tax revenues, and many states and municipalities have reduced spending to balance their budgets. A Credit-Conscious Investment Posture We continued to maintain a careful and well-researched approach to credit selection.We emphasized state general obligation bonds; essential service revenue bonds issued by water, sewer and electric enterprises; and certain local credits from issuers with strong financial positions and stable tax bases.We generally continued to shy away from instruments issued by localities that depend heavily on state aid, and we maintained the fund’s weighted average maturity in a range that was roughly in line with industry averages. Outlook Clouded by Economic Uncertainty We are cautiously optimistic regarding the prospects for economic growth over the remainder of 2012. Strains in the global financial markets have continued to pose significant challenges, but the Fed expects a moderate pace of economic growth and a gradually declining unemployment rate. In addition, the Fed has signaled repeatedly that it is prepared to maintain short-term interest rates near current levels through late 2014. With money market yields likely to remain near historical lows for some time to come, we believe that the prudent course continues to be an emphasis on preservation of capital and liquidity. June 15, 2012 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term municipal securities holdings involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Yields provided for the fund reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to a voluntary undertaking that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the fund yields would have been lower. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Municipal Money Market Fund, Inc. from December 1, 2011 to May 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2012 Expenses paid per $1,000 † $ 1.00 Ending value (after expenses) $ 1,000.10 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2012 Expenses paid per $1,000 † $ 1.01 Ending value (after expenses) $ 1,024.00 † Expenses are equal to the fund’s annualized expense ratio of .20%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2012 Short-Term Coupon Maturity Principal Investments—102.1% Rate (%) Date Amount ($) Value ($) Alabama—.7% Columbia Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 0.19 6/1/12 3,000,000 a 3,000,000 California—6.0% Alameda County Industrial Development Authority, Revenue (Golden West Paper Converting Corporation Project) (LOC; Comerica Bank) 0.27 6/7/12 3,315,000 a 3,315,000 California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 0.28 6/7/12 5,730,000 a 5,730,000 California Pollution Control Financing Authority, SWDR (Sunset Waste Paper, Inc. Project) (LOC; Comerica Bank) 0.28 6/7/12 2,600,000 a 2,600,000 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 0.17 6/7/12 5,000,000 a 5,000,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.25 10/18/12 3,500,000 3,500,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.25 12/13/12 5,000,000 5,000,000 Colorado—5.1% Colorado, Education Loan Program Revenue, TRAN 2.00 6/29/12 5,000,000 5,007,142 Colorado Housing and Finance Authority, SFMR (Liquidity Facility; Royal Bank of Canada) 0.19 6/7/12 4,500,000 a 4,500,000 Denver City and County, Airport Revenue, CP (Liquidity Facility; Barclays Bank PLC) 0.21 8/9/12 7,000,000 7,000,000 The Fund 7 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Colorado (continued) RBC Municipal Products Inc. Trust (Series E-25) (Denver City and County, Aviation Airport System Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.21 6/7/12 5,000,000 a,b,c 5,000,000 Connecticut—.5% Beacon Falls, GO Notes, BAN 1.50 7/19/12 1,454,000 1,455,559 Connecticut Development Authority, IDR (AcuCut, Inc. Project) (LOC; Wells Fargo Bank) 0.35 6/7/12 740,000 a 740,000 District of Columbia—1.7% District of Columbia, Enterprise Zone Revenue (Trigen-Pepco Energy Services, LLC Issue) (LOC; M&T Trust) 0.30 6/7/12 7,160,000 a 7,160,000 Florida—12.8% Alachua Housing Finance Authority, MFHR (Edenwood Park Project) (P-FLOATS Series PT-3319) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.42 6/7/12 3,105,000 a,b,c 3,105,000 Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.23 6/7/12 20,000,000 a 20,000,000 Collier County Health Facilities Authority, Revenue, CP (Cleveland Clinic Health System) 0.18 8/2/12 10,000,000 10,000,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 0.14 6/7/12 12,000,000 a 12,000,000 Hillsborough County Industrial Development Authority, IDR (Seaboard Tampa Terminals Venture Project) (LOC; Northern Trust Company) 0.51 6/7/12 4,000,000 a 4,000,000 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (LOC; Branch Banking and Trust Co.) 0.18 6/7/12 2,500,000 a 2,500,000 Polk County Industrial Development Authority, IDR (Florida Treatt, Inc. Project) (LOC; Bank of America) 0.49 6/7/12 2,580,000 a 2,580,000 Georgia—3.4% Carrollton Independent School System, GO Notes 4.50 4/1/13 1,000,000 1,033,987 Floyd County Development Authority, Revenue (Berry College Project) (LOC; FHLB) 0.21 6/7/12 6,000,000 a 6,000,000 Georgia, GO Notes 5.00 10/1/12 3,200,000 3,251,289 Georgia Municipal Gas Authority, Gas Revenue, Refunding (Gas Portfolio III Project) 2.00 11/13/12 2,000,000 2,014,185 Macon County Development Authority, IDR (Swartz Ag, LLC Project) (LOC; Branch Banking and Trust Co.) 0.26 6/7/12 1,840,000 a 1,840,000 Hawaii—.5% Hawaii, GO Notes, Refunding 5.00 7/1/12 2,000,000 2,008,090 Illinois—1.8% Southwestern Illinois Development Authority, Solid Waste Disposal Facilities Revenue (Center Ethanol Company, LLC Project) (LOC; FHLB) 0.20 6/7/12 7,370,000 a 7,370,000 Indiana—2.9% Indiana Bond Bank, Advance Funding Program Notes 1.25 1/3/13 1,400,000 1,407,397 Noblesville, EDR (GreyStone Apartments Project) (LOC; Bank of America) 0.35 6/7/12 10,845,000 a 10,845,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Iowa—1.4% Iowa Finance Authority, SWDR (MidAmerican Energy Project) 0.25 6/7/12 6,000,000 a 6,000,000 Louisiana—5.6% Ascension Parish Industrial Development Board, Revenue (International Matex Tank Terminals—Geismar Project) (LOC; FHLB) 0.21 6/7/12 9,000,000 a 9,000,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.20 6/1/12 4,000,000 a 4,000,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.17 6/7/12 6,000,000 a 6,000,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; FHLB) 0.18 6/7/12 4,600,000 a 4,600,000 Maryland—.4% Baltimore County, Revenue, Refunding (Shade Tree Trace Apartments Facility) (LOC; M&T Trust) 0.25 6/7/12 1,000,000 a 1,000,000 Prince George’s County, Consolidated Public Improvement GO Notes 5.00 7/15/12 650,000 653,708 Massachusetts—.5% Worcester, GO Notes, BAN 1.00 11/8/12 2,000,000 2,005,480 Michigan—2.6% Michigan Finance Authority, Unemployment Obligation Assessment Revenue (LOC; Citibank NA) 0.20 6/7/12 11,000,000 a 11,000,000 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota—1.2% Rochester, Health Care Facilities Revenue, CP (Mayo Clinic) (Liquidity Facility; Wells Fargo Bank) 0.21 7/16/12 5,000,000 5,000,000 Nevada—2.6% Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 0.17 7/19/12 5,890,000 5,890,000 Las Vegas Valley Water District, CP (LOC; Wells Fargo Bank) 0.24 7/9/12 5,000,000 5,000,000 New Hampshire—2.2% New Hampshire, GO Notes, Refunding 5.00 10/15/12 900,000 915,874 New Hampshire Health and Education Facilities Authority, HR (Catholic Medical Center Issue) (LOC; FHLB) 0.19 6/7/12 8,235,000 a 8,235,000 New Jersey—2.3% Paterson, GO Notes, BAN 1.50 6/6/13 2,500,000 2,506,150 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 6/1/12 3,725,000 d 3,725,000 Woodbridge Township Board of Education, Temporary Notes 1.00 2/6/13 3,400,000 3,411,551 New York—1.4% New York City Transitional Finance Authority, Future Tax Secured Revenue (Liquidity Facility; Bank of America) 0.20 6/1/12 5,835,000 a 5,835,000 North Carolina—1.6% North Carolina, GO Notes (Higher Education) 5.00 6/1/12 1,000,000 1,000,000 The Fund 11 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina (continued) Wells Fargo Stage Trust (Series 136C) (North Carolina, Capital Improvement Limited Obligation Bonds) (Liquidity Facility; Wells Fargo Bank) 0.20 6/7/12 5,515,000 a,b,c 5,515,000 Ohio—5.4% Allen County, Hospital Facilities Revenue, (Catholic Health Partners) 0.17 6/7/12 10,000,000 a 10,000,000 Columbus, Sewerage System Revenue (JPMorgan Chase PUTTERS, Series 2456) (Liquidity Facility; JPMorgan Chase Bank) 0.18 6/7/12 1,400,000 a,b,c 1,400,000 Cuyahoga County, IDR (King Nut Project) (LOC; National City Bank) 0.29 6/7/12 2,205,000 a 2,205,000 Cuyahoga County, IDR (King Nut Project) (LOC; National City Bank) 0.29 6/7/12 2,130,000 a 2,130,000 Ohio Housing Finance Agency, Residential Mortgage Revenue (Mortgage-Backed Securities Program) (Liquidity Facility; Citibank NA and LOC; GNMA) 0.27 6/7/12 5,000,000 a 5,000,000 Union Township, GO Notes, BAN (Various Purpose) 1.13 9/12/12 2,000,000 2,002,653 Oregon—1.2% Oregon, GO Notes (Veterans’ Welfare Bonds) (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ) 0.18 6/7/12 5,000,000 a 5,000,000 Pennsylvania—18.0% Allegheny County, GO Notes, TRAN 2.00 7/16/12 5,500,000 5,512,088 Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 0.34 8/2/12 4,500,000 4,500,000 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.19 6/7/12 10,500,000 a 10,500,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.19 6/7/12 13,500,000 a 13,500,000 Franklin County Industrial Development Authority, Revenue (James and Donna Martin Project) (LOC; Wells Fargo Bank) 0.38 6/7/12 1,000,000 a 1,000,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Trust) 0.23 6/7/12 1,400,000 a 1,400,000 Montgomery County Higher Education and Health Authority, Revenue (Pennsylvania Higher Education and Health Loan Program) (LOC; M&T Trust) 0.27 6/7/12 4,115,000 a 4,115,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Trust) 0.35 6/7/12 15,000,000 a 15,000,000 Pittsburgh and Allegheny County Sports and Exhibition Authority, Commonwealth LR (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; PNC Bank NA) 0.47 6/7/12 15,000,000 a 15,000,000 RBC Municipal Products Inc. Trust (Series E-16) (Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.18 6/7/12 5,500,000 a,b,c 5,500,000 The Fund 13 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) South Carolina—.6% Charleston County School District, GO Notes, BAN 2.00 11/6/12 2,330,000 2,348,365 Tennessee—4.9% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.19 6/7/12 15,000,000 a 15,000,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue, Refunding (Belmont University Project) (LOC; FHLB) 0.21 6/7/12 5,400,000 a 5,400,000 Texas—10.0% Birdville Independent School District, Unlimited Tax School Building Bonds (P-FLOATS Series MT-720) (LOC; Permanent School Fund Guarantee Program) 0.24 6/7/12 4,000,000 a,b,c 4,000,000 Hunt Memorial Hospital District, Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.49 6/7/12 4,375,000 a 4,375,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 6/28/12 1,000,000 1,000,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 6/28/12 9,000,000 9,000,000 Port of Port Arthur Navigation District, Revenue, CP (BASF SE) 0.39 8/17/12 5,000,000 5,000,000 14 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) RBC Municipal Products Inc. Trust (Series E-14) (Houston, Combined Utility System First Lien Revenue, Refunding) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.18 6/7/12 4,000,000 a,b,c 4,000,000 Red River Education Finance Corporation, Higher Education Revenue (Texas Christian University Project) 0.17 6/7/12 1,500,000 a 1,500,000 Texas, GO Notes (Veterans’ Housing Assistance Program) (Liquidity Facility; State Street Bank and Trust Co.) 0.20 6/7/12 9,000,000 a 9,000,000 Texas Transportation Commission, State Highway Fund First Tier Revenue (P-FLOATS Series MT-715) (Liquidity Facility; Bank of America) 0.24 6/7/12 4,000,000 a,b,c 4,000,000 Utah—.8% Salt Lake City, GO Notes, TRAN 2.50 6/29/12 3,250,000 3,255,739 Virginia—.4% Virginia College Building Authority, Educational Facilities Revenue (Public Higher Education Financing Program) 5.00 9/1/12 1,505,000 1,522,872 Washington—2.2% Pierce County Economic Development Corporation, Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.24 6/7/12 3,040,000 a 3,040,000 Port of Tacoma, Revenue, CP (Liquidity Facility; Bank of America) 0.40 6/6/12 5,000,000 5,000,000 Washington, GO Notes (Motor Vehicle Fuel Tax) 5.00 7/1/12 1,000,000 1,003,997 The Fund 15 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Wisconsin—1.4% Madison, GO Promissory Notes 3.50 10/1/12 2,000,000 2,021,834 Milwaukee, GO Cash Flow Promissory Notes 1.25 12/4/12 2,000,000 2,010,929 Wisconsin Health and Educational Facilities Authority, Revenue (Bay Area Medical Center, Inc.) (LOC; BMO Harris Bank NA) 0.23 6/1/12 1,700,000 a 1,700,000 Total Investments (cost $428,198,889) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at May 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At May 31, 2012, these securities amounted to $32,520,000 or 7.8% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). d This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. 16 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt SWDR Solid Waste Disposal Revenue Adjustable Receipts TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 17 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † F1 +,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 88.0 AAA,AA,A e Aaa,Aa,A e AAA,AA,A e 9.8 Not Rated f Not Rated f Not Rated f 2.2 † Based on total investments. e Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. f Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 18 STATEMENT OF ASSETS AND LIABILITIES May 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments 428,198,889 428,198,889 Cash 117,936 Interest receivable 624,009 Prepaid expenses 18,723 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 82,916 Payable for investment securities purchased 9,511,630 Payable for shares of Common Stock redeemed 520 Accrued expenses 77,010 Net Assets ($) Composition of Net Assets ($): Paid-in capital 419,287,398 Accumulated net realized gain (loss) on investments 83 Net Assets ($) Shares Outstanding (5 billion shares of $.001 par value Common Stock authorized) 419,322,864 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 19 STATEMENT OF OPERATIONS Year Ended May 31, 2012 Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 2,236,772 Shareholder servicing costs—Note 2(b) 355,825 Professional fees 79,670 Registration fees 52,222 Directors’ fees and expenses—Note 2(c) 51,087 Custodian fees—Note 2(b) 41,266 Prospectus and shareholders’ reports 31,625 Miscellaneous 31,729 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (2,062,115 ) Less—reduction in fees due to earnings credits—Note 2(b) (222 ) Net Expenses Investment Income—Net Net Realized Gain (Loss) on Investments—Note 1(b) ($) 83 Net Increase in Net Assets Resulting from Operations See notes to financial statements. 20 STATEMENT OF CHANGES IN NET ASSETS Year Ended May 31, 2012 2011 Operations ($): Investment income—net 137,139 246,733 Net realized gain (loss) on investments 83 — Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net ) ) Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold 675,495,661 807,809,576 Net assets received in connection with capital contribution from affiliate † — 1,727,964 Dividends reinvested 119,249 201,761 Cost of shares redeemed (732,537,593
